 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL MITCHELL,                                No. 2:18-cv-2949-WBS-EFB P
12                      Plaintiff,
13           v.                                       ORDER
14   PIFFER,
15                      Defendant.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 20, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations and defendant has filed a response thereto.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire

26   file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   /////
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed November 20, 2019, are adopted in full;

 3          2. Plaintiff’s amended complaint (ECF No. 11) is DISMISSED without leave to amend

 4   for failure to state a cognizable claim; and

 5          3. The Clerk is directed to close the case.

 6

 7   Dated: January 16, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
